DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 of U.S. Patent No. 10,789,178 contains every element of claims 1-15 of the instant application and as such anticipates claims 1-15 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson et al. (Pub. No. US 2008/0222397) in view of Bridges et al. (Pub. No. US 2005/0108497).

Claim 1:
Wilkerson et al. disclose a method (40) of addressing memory in a data-processing apparatus (10) comprising a central processing unit (11), the central processing unit 
performing a task (31, 32, 33, 34) of the apparatus (10), the task (31, 32, 33, 
34) of the apparatus comprising executing an instruction involving a virtual memory address (45) located in a segment (s, r, d, h, f, o, i, c) of the memory, the method comprising: 
decoding the instruction by means of an instruction decoder (12) [par. 0222 – “It may also be useful to prevent another module from reading of even the text pages of other modules. This could be accomplished by adding the following restriction to be checked in the MMU: when not in kernel mode, data from a text page of memory can only be loaded into the CPU instruction decoder and not into any other registers (such as the general-purpose registers that a program can inspect and manipulate).”], 
However, Wilkerson et al. do not specifically disclose:
augmenting the virtual memory address (45) by an identifier (43) of the task (31, 32, 33, 34) or an identifier (44) of the segment (s, r, d, h, f, o, i, c), or both identifiers (43, 44), said identifier or identifiers being hardware-controlled (42), and 
translating the augmented address (46) by a memory management unit (MMU) to a corresponding physical address [par. 0035 – Wilkerson et al. disclose translating a virtual memory address via MMU but not specifically an augmented virtual memory address. (“Dedicated hardware on the CPU chip called the memory management unit (MMU) translates virtual addresses on the fly, using a look-up table stored in main memory whose contents are managed by the operating system.”)].
In the same field of endeavor, Bridges et al. disclose:
augmenting the virtual memory address (45) by an identifier (43) of the task (31, 32, 33, 34) or an identifier (44) of the segment (s, r, d, h, f, o, i, c), or both identifiers (43, 44), said identifier or identifiers being hardware-controlled (42) [par. 0016 – “In one implementation of a translational look-aside buffer 15, the effective address (EA) is used with a process identifier (PID) which is unique for each process instance. A virtual address (VA) is formed by the concatenation of the effective address (EA) and the process identifier (PID).”], and 
translating the augmented address (46) by a memory management unit (MMU) to a corresponding physical address [figs. 1-3; pars. 0015-0017 – MMU translates augmented addresses.].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wilkerson to include concatenating an address with a process identifier, as taught by Bridges, in order to allow the multiple instances of a program to use the same address and have it refer to different physical locations [Bridges - par. 0015].

Claim 12 (as applied to claim 1 above):
Wilkerson et al. disclose a computer readable medium having instructions stored thereon, wherein when executed by a processor, the instructions execute the steps of the method (40) of claim 1 [par. 0104 – “Further, this is achieved using a hardware mechanism that seems to be significantly simpler than those in the prior art. Together with software changes, Hard Object enforces Object Oriented encapsulation semantics in hardware; that is, we make software objects hard.”].

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson et al. (Pub. No. US 2008/0222397) in view of Bridges et al. (Pub. No. US 2005/0108497) as applied to claim 1 above, and further in view of Rash et al. (Pub. No. US 2014/0281398).

Claim 9 (as applied to claim 1 above):
Wilkerson et al. disclose a data-processing apparatus (10) having 
Memory [fig. 18; par. 0011 – Memory 035], 
a central processing unit (11) [fig. 18; par. 0011 – CPU 031], 
an instruction decoder (12) [par. 0222 – instruction decoder], 
However, Wilkerson et al. and Bridges et al. do not specifically disclose:
a low-level operating system (LLOS) layer comprising at least task, process, and memory management facilities and implemented in LLOS layer software, in hardware, or in a combination of both (13), wherein the data processing apparatus is adapted to execute the steps of the method (40) of claim 1. 
In the same field of endeavor, Rash et al. disclose:
a low-level operating system (LLOS) layer comprising at least task, process, and memory management facilities and implemented in software, in hardware, or in a combination of both (13), wherein the data processing apparatus is adapted to execute the steps of the method (40) of claim 1 [par. 0030 – “The processor includes decode logic 105. The decode logic may also be referred to as a decode unit or decoder.” … “The decoder may be implemented using various different mechanisms including, but not limited to, microcode read only memories (ROMs), look-up tables, hardware implementations, programmable logic arrays (PLAs), and other mechanisms used to implement decoders known in the art.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Wilkerson et al. and Bridges et al. to include a processor having programmable functionality, as taught by Rash et al., in order facilitate flexibility in the functionality provided by the processor.

Claim 10 (as applied to claim 9 above):
Rash et al. disclose:
wherein the instruction decoder (12) and the LLOS layer (13) are arranged such that the instruction decoder (12) isolates the LLOS layer (13) from any unintended use by malicious or faulty software [fig. 1; par. 0042 – “When in the emulation mode, the post-decode instruction processor logic may access storage locations 121. In the illustrated embodiment, the storage locations 121 are part of the on-die emulation logic 117.” … “In some embodiments, the contents of the storage locations 121 may be independent of, isolated from, and/or protected from access by applications, operating systems, virtual machine managers, I/O devices, interrupts, and the like.”]. 
 
Claim 11 (as applied to claim 10 above):Rash et al. disclose wherein the LLOS layer software comprises:
multiple layers (14) [fig. 1; pars. 0029, 0036 – Multiple software layers. (“The memory 110 may have software 111 stored therein. The software may include, for example, one or more operating systems (OS) and one or more applications.” … “For example, in some embodiments, the on-die emulation logic 117, the emulation mode aware instruction processor logic 120, and/or potentially other on-die processor logic, may be able to access and use the off-die emulation logic 113, but the software 111 ( e.g., an operating system or application) running on the processor may not be able to access or use the off-die emulation logic 113. In some embodiments, the off-die emulation logic may be protected from access and modification by and/or be invisible to applications, the operating system, a virtual machine manager if there is one, and/or I/O devices. This may help to promote security.”)]; and 
an application (15) based upon the layers (14) [fig. 1; pars. 0029, 0036 – Applications. (“The memory 110 may have software 111 stored therein. The software may include, for example, one or more operating systems (OS) and one or more applications.” … “For example, in some embodiments, the on-die emulation logic 117, the emulation mode aware instruction processor logic 120, and/or potentially other on-die processor logic, may be able to access and use the off-die emulation logic 113, but the software 111 ( e.g., an operating system or application) running on the processor may not be able to access or use the off-die emulation logic 113. In some embodiments, the off-die emulation logic may be protected from access and modification by and/or be invisible to applications, the operating system, a virtual machine manager if there is one, and/or I/O devices. This may help to promote security.”)]. 
  
 Allowable Subject Matter
Claims 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 

Examiner notes that a Terminal Disclaimer does not appear to have been filed.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wilkerson et al. disclose executing multiple instances of processes at once and Bridge et al. disclose that concatenating the process identifier with the effective address allows multiple instances of a program to use the same memory address and have it refer to different physical addresses.

In response to applicant's argument that Bridges is not concerned with cybersecurity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cybersecurity) are not recited in the rejected claim(s) (claim 1).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues that neither Wilkerson nor Bridges fairly predicts the unexpected benefits to cybersecurity provided by the method of claim 1.

The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  Examiner submits that the results do not appear to be unexpected, as evidenced by Chiang et al. (Pub. No. 2008/0177974) 
[pars. 0082-0083 - “With the mechanisms of the illustrative embodiments, since the virtual address submitted by the logical partitions 510-520 are augmented by the hypervisor 540 to include the unique partition ID associated with the logical partition 510-520 from which the virtual address is received prior to submitting the virtual address to the hash function 544, the PTEs for the logical partitions 510-520 are effectively separated in the page table 530 such that one logical partition 510 cannot access the PTEs of the other logical partitions 520. While FIG. 5 shows the PTEs to be cohesive groups 532 and 534 of PTEs, it should be appreciated that the PTEs may in fact be intermingled within the page table 530 but nonetheless are only accessible by their corresponding logical partitions 510 and 520.” … “To maintain the security of the data processing system, it is important to ensure that the virtual address generated by one logical partition 510 will not be used to access the memory of other logical partitions 520. This is done by using hardware to fill the partition ID field of the virtual address, i.e. in the reserved portion of the virtual address. A hardware register, referred to as the partition ID register 560, is utilized for this purpose.”]

Applicant’s arguments, see pages 11-13, filed March 28, 2022, with respect to claims 13-14 have been fully considered and are persuasive.  The rejection of claims 13-14 under 35 U.S.C. 103 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



2 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139